Citation Nr: 1817155	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-08 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction as secondary to service-connected PTSD.  

2.  Entitlement to service connection for chronic tobacco usage as secondary to service-connected PTSD.

3.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 25, 2005.

4.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), from April 25, 2005 to May 29, 2015 (excluding periods of temporary total hospitalization ratings awarded pursuant to 38 C.F.R. § 4.29).  

5.  Entitlement to an increased rating for spondylolisthesis, multilevel disc disease and herniated nucleus pulposus L5-S1, rated 40 percent prior to April 1, 2005 and 20 percent from April 1, 2005, to include the propriety of the reduction of the Veteran's disability rating, from 40 percent to 20 percent, effective April 1, 2015.  

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from August to November 1977 and from November 1990 to June 1991.  He served as a reservist in the National Guard until September 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This matter has been subject to multiple Board actions, the most recent of which is a remand dated in February 2016.  The Board finds that there has been substantial compliance with its remand directives for each of the claims decided below.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

During the pendency of this appeal, in an April 2016 rating decision, the RO increased the rating for the Veteran's PTSD from 50 to 100 percent, retroactively effective from May 29, 2015; and also granted a claim for TDIU, effective September 16, 2014 to May 29, 2015.  He has since continued to appeal, requesting an even higher initial rating for PTSD, prior to May 29, 2015.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

The issue regarding an increased rating for lower back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The preponderance of the evidence indicates that erectile dysfunction (ED) is not related to service-connected disability.  

2.  Tobacco use is not a disability for which service connection can be granted.

3.  Prior to April 25, 2005, PTSD did not cause occupational and social impairment with deficiencies in most areas of the Veteran's life.

4.  From April 25, 2005 until May 29, 2015, PTSD caused occupational and social impairment with deficiencies in most areas of the Veteran's life.

CONCLUSIONS OF LAW

1.  Erectile dysfunction is not secondary to service-connected disability.  
38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).

2.  The criteria for service connection for tobacco use have not been met.  
38 U.S.C. §§ 1103(a), 1110, 1131, 1154(a), 5103, 5103A, 5107(b) (2012); 
38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303 (2017).

3.  Prior to April 25, 2005, the criteria are not met for a rating in excess of 50 percent for PTSD.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2017). 

4.  Between April 25, 2005 and May 29, 2015, the criteria are met for a 70 percent rating, but no higher, for PTSD.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2017). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs), VA and private treatment records and reports, and medical evidence from the Social Security Administration (SSA), have been obtained.  Moreover, the Veteran underwent VA examination during the appeal period, the reports of which are adequate to evaluate the claims decided below.  The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II. Service Connection

In December 2009, the Veteran claimed that he developed ED and tobacco abuse as the result of service-connected PTSD.  Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).
A.  Erectile Dysfunction

The record documents that the Veteran has ED.  This diagnosis is noted in VA treatment records dated until January 2017 and in a July 2016 VA compensation examination report.  The record also demonstrates that the Veteran has been service connected for PTSD, effective since March 2001.  Nevertheless, the preponderance of the evidence indicates no relationship between PTSD and ED.  

In the only medical opinion of record addressing this issue, the July 2016 VA examiner found the two disorders unrelated.  In support of the opinion, the examiner stated that the VA treatment records addressing psychiatric illness do not demonstrate a cause-and-effect relationship between PTSD and ED.  The examiner also noted the inconsistency in the Veteran's reports of his sexual health, indicating at times that he is not interested in sex, and indicating at other times that he is enjoying sex.  The examiner speculated that the cause of ED may be "multifactorial" such as from nicotine use or prescribed medication.  But the examiner ultimately indicated that a medical nexus between PTSD and ED had not been established.  In sum, the examiner found it unlikely that PTSD either caused or aggravated ED.  See 38 C.F.R. § 3.310.  Given the VA examiner's review of the claims file, personal interview of the Veteran, physical examination, and discussion of the rationale of the opinion, the Board finds the VA examiner's opinion is highly probative evidence against the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

In assessing whether ED relates to PTSD, the Board has considered the Veteran's lay assertions that PTSD caused his ED.  The Board finds that, as a layman, the Veteran is not competent to attribute his ED as proximately due to or chronically aggravated by another disability, particularly the service-connected psychiatric disability of PTSD, as this is the type of assessment that requires specialized medical expertise and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

As the preponderance of the evidence is against the claim to service connection for ED, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

B.  Tobacco Use

The Veteran claims service connection for his use of tobacco.  A July 2015 VA examination report addressing psychiatric disability indicates that the Veteran had quit smoking one year earlier.  Further, VA treatment records dated until as recent as January 2015 indicate that the Veteran stopped smoking tobacco.  Nonetheless, VA treatment records indicate that he had he smoked tobacco during and following discharge from service.  This is noted most recently in VA treatment records dated in June 2013.  

There is no express basis on which to award service connection for tobacco use itself.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for tobacco use).  Further, for claims filed after June 9, 1998, as in the instant case, service connection may not be granted on the basis that a disability resulted from disease or injury attributable to the use of tobacco products during active service.  38 U.S.C. § 1103(a) (2012); 38 C.F.R. § 3.300 (2017).  Insofar as the Veteran claims his use of tobacco is itself a disability stemming from usage during service, service connection cannot be granted under these provisions.  

VA's General Counsel has held, however, that neither 38 U.S.C. § 1103 (a) nor 38 C.F.R. § 3.300 bars the award of service connection and payment of VA disability compensation for a tobacco-related disability (e.g., emphysema) that is caused or aggravated by tobacco use due to a primary service-connected disability, such as PTSD.  See VAOGCPREC 6-2003.  When assessing this type of issue, the following questions must be resolved: (1) whether the service-connected disability caused the veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  Id.  

In this matter, the Veteran is claiming service connection for the mere usage of tobacco due to service-connected PTSD, not for any particular secondary disability resulting from tobacco use.  As such, the provisions of VAOGCPREC 6-2003 do not apply to his case.  Lastly, the Board notes that the record does not contain any medical opinion stating that the Veteran's tobacco use is due to his service-connected PTSD.  

In sum, service connection for chronic tobacco use is not warranted.

III.  Higher Initial Rating for PTSD

The Veteran filed an original claim to service connection for PTSD on March 15, 2001.  After multiple RO decisions and Board remands pertaining to the claim, the RO granted service connection in the October 2010 rating decision on appeal.  The RO assigned a 30 percent evaluation, which the Veteran appealed.  During the pendency of the appeal, the assigned initial rating was increased to 50 percent effective the date of claim.  The rating was later increased to 100 percent effective May 29, 2015.  Twice between March 15, 2001 and May 29, 2015, moreover, the RO assigned a temporary total rating for inpatient hospital treatment - between January and March 2006 and January and April 2015, the Veteran underwent inpatient psychiatric treatment for PTSD.  See 38 C.F.R. §§ 4.29, 4.30.  The question now before the Board is whether a rating in excess of 50 percent was warranted between March 15, 2001 and May 29, 2015, during those periods when a temporary total rating was not assigned.  See 38 C.F.R. § 3.400; see also AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In rating disabilities, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.  

The Veteran's psychiatric disability has been rated under Diagnostic Code (DC) 9411 of 38 C.F.R. § 4.130.  This DC authorizes compensable ratings of 10, 30, 50, 70, and 100 percent.  As the disorder has been rated as at least 50 percent disabling during the period between March 15, 2001 and May 29, 2015 (excepting the temporary total ratings), the Board's inquiry will focus on whether a 70 or 100 percent rating has been warranted during that time period.  38 U.S.C. § 5110; 
38 C.F.R. § 3.400.

Diagnostic Code 9411 and other DCs addressing psychiatric disabilities are addressed under the General Rating Formula for Mental Disorders.  See 38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  

A 70 percent disability rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The amendment applies to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014.  As the AOJ certified the Veteran's claim to the Board later, the provisions of the new rule apply.  

The evidence dated since March 2001 consists of VA treatment records, private treatment records and reports, lay assertions, and a VA compensation examination report dated in January 2010.  This evidence indicates that a rating in excess of 50 percent was not warranted prior to April 25, 2005.  Since then, the evidence is in a state of relative equipoise regarding whether service-connected psychiatric disability has caused deficiencies in most areas of the Veteran's life.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The evidence indicates that, prior to April 25, 2005, the Veteran's PTSD was mild or moderate.  Private treatment records indicate that the Veteran began treatment for diagnosed PTSD in January 2003.  These treatment records note the Veteran's unpleasant memories from service, anxiety, and his sleep disturbances, but otherwise indicate normal functioning.  The other evidence related to PTSD dated prior to April 2005 primarily addresses the claim to service connection, and the Veteran's efforts to substantiate his in-service claimed stressors.  The record contains scant evidence dated prior to April 2005 addressing the severity of the Veteran's psychiatric disability.    

Since April 25, 2005, however, the evidence indicates that the Veteran's psychiatric illness has caused deficiencies in most areas of his life.  On that day, the Veteran began inpatient VA treatment for psychiatric illness (major depression and PTSD) which ended on June 9, 2005.  See Mittleider, supra.  Certain of the records dated during this period indicate mild impairment.  During the hospitalization, the Veteran was described as fully oriented, pleasant, logical, goal directed, coherent, and groomed, with normal thought process, speech, judgment, and insight, without delusions, hallucinations, or suicidal or homicidal ideations.  The records note that the Veteran then worked part time as a janitor.  The records also note one observation from a social worker that, "[t]here is aura of a personality disorder & secondary gain issue about this individual."  The discharge report indicates that the Veteran was "sober, stable and competent for VA purposes.  He projects well into the future with realistic, goal-oriented plans.  He denies suicidal or homicidal ideation, intent or plan.  He is able to perform the activities of daily living.  He may resume his pre-hospitalization activities."  However, the records dated during hospitalization also indicate reports of anger, nightmares, and flashbacks, intrusive thoughts of service, interpersonal difficulties, flat affect, blunted mood, and anxiety.  And of course, the most significant aspect of the inpatient treatment records is that for nearly six weeks the Veteran was hospitalized for his symptoms.  

The evidence dated from April 2005 does not indicate that his disorder improved.  In fact, six months later the Veteran was again hospitalized for six weeks of psychiatric treatment for his symptoms.  In January 2006, the Veteran began his second period of inpatient psychiatric treatment, which ended in March 2006.  Records indicate "extremely severe" depression while the February 2006 discharge report indicates that the Veteran was then experiencing hallucinations associated with his PTSD. This evidence is corroborated by records dated in January 2007 from the private treating physician who noted a history of the Veteran "seeing things and ... talking to himself."  

For certain periods between April 2005 and May 2015, the evidence indicated improvement.  A January 2008 VA treatment record indicates that the Veteran reported that his PTSD "is much improved.  Anger issues are not as problematic as they have been in the past.  He is sleeping better at the present time."  These records also indicate that the Veteran was then abstaining from alcohol.  However, treatment records dated beginning in 2009 indicate a return of symptoms, noting severe depression and "dyssomnia."  In December 2009, the Veteran indicated he was again drinking, was not sleeping well, and had been experiencing hallucinations.  Records dated in 2010 indicate that the Veteran was no longer sober, and had been drinking "about 12 beers and becomes intoxicated almost daily."  His alcohol abuse is relevant here in assessing the extent of his PTSD impairment prior to May 2015 inasmuch as the RO, in an April 2017 rating decision, found alcohol abuse related to service-connected PTSD.  

The January 2010 VA examination report noted an examination and interview of the Veteran, and a review of the claims file.  The examiner found the Veteran oriented, coherent, pleasant, sincere, cooperative, friendly, logical, with an appropriate affect, intact judgment and memory, and intact thought process, and found the Veteran without evidence of delusions, hallucinations, panic attacks, obsessions, or suicidal or homicidal ideations.  But the examiner also noted persistent and recurrent distressing dreams of experiences in service, persistent avoidant behavior, persistent irritability and nightmares, difficulty concentrating, poor attention, and difficulty socializing.  Further, the examiner noted that the Veteran was drinking alcohol to the point of getting intoxicated on a daily basis.  The examiner stated that the Veteran's "alcohol consumption is very likely [a]ffecting his mood and his sleep pattern."  Lastly, the report indicated that psychiatric illness caused deficiencies in the Veteran's life.

VA treatment records dated between 2010 and 2015 indicate continued difficulty with the alcohol abuse the RO found related to the PTSD.  The evidence indicates inconsistency in employment with the Veteran being fired for argumentative behavior in 2004 and then being rehired full time in August 2007.  And the evidence indicates that the Veteran has been isolated, with consistent reports noted in VA treatment records indicating that the Veteran did not socialize and did not have relationships other than one with a live-in girlfriend relationship which ended in mid 2009.

In 2014, as the result of service-connected back disability, the Veteran took a long-term leave of absence from his full-time position as a heavy equipment operator.  VA treatment records indicate that, after leaving his employment, he experienced an increase in PTSD symptoms, with more frequent nightmares, intrusive thought and memories, and increased alcohol abuse.  Indeed, the Veteran again underwent inpatient VA treatment for PTSD between January and April 2015.  

Based on the foregoing evidence, the Board finds that the evidence is in equipoise regarding whether a 70 percent rating should apply from April 25, 2005 to May 29, 2015.  Certain evidence indicates mild to moderate symptoms during this period.  Certain other evidence indicates that the Veteran's PTSD, and the service-connected alcohol abuse, caused the Veteran to experience significant disability causing occupational and social impairment with deficiencies in most areas of his life.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board cannot find, therefore, that the preponderance of the evidence demonstrates that a rating in excess of 50 percent is not warranted during this period.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

Under 38 C.F.R. § 3.344, VA is guided to produce the greatest degree of stability of disability evaluations based on the entire record of examination and the medical-industrial history.  Based on such guidance, it is appropriate to apply the 70 percent rating between April 2005 and May 2015 despite evidence indicating temporary improvement of psychiatric illness during that period.  

A 100 percent rating has not been warranted here prior to May 29, 2015.  The evidence does not support a finding that the Veteran's psychiatric problems caused total occupational and social impairment prior to May 2015.  The preponderance of the evidence has indicated that the Veteran's thought process and communication has been largely unimpaired.  The evidence indicates that the Veteran has been fully oriented, in control, and coherent throughout the appeal period.  The evidence indicates isolated reports of delusions or hallucinations in the mid 2000s, but this is not evidence of persistent problems.  The evidence has shown anger and irritability, but not to such an extent that the Veteran has been in persistent danger of hurting himself or others.  The evidence shows that he has been able to perform activities of daily living to include personal hygiene requirements.  The evidence has generally shown that he has had impaired but intact memory, intact judgment, and the capacity for insight.  In short, despite the Veteran's symptoms, he did not exhibit prior to May 2015 the type of emotional and cognitive impairment reserved for a total rating.  See 38 C.F.R. § 4.130, DC 9411.

In sum, a preponderance of the evidence is not against the assignment of a 70 percent disability rating from April 25, 2005 to May 29, 2015.  However, the preponderance of the evidence is against the assignment of a 100 percent rating at any time prior to May 29, 2015.  

ORDER

Service connection for erectile dysfunction is denied.

Service connection for tobacco use is denied.

Prior to April 25, 2005, entitlement to a higher initial rating for PTSD is denied.    

Between April 25, 2005 and May 29, 2015, entitlement to a 70 percent rating is granted for PTSD, subject to laws and regulations governing the payment of monetary awards.  


REMAND

A remand is necessary for the increased rating claim for lower back disability.  
This claim was not readjudicated in accordance with the Board's February 2016 remand directives.  In that remand, the Board requested additional development and medical inquiry, and then readjudication of the claims in an SSOC.  The three issues decided earlier were addressed in the January 2018 SSOC.  See 38 C.F.R. §§ 19.31, 20.1304 (2017).  However, this issue was not addressed in the SSOC.  A remand is therefore necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (the Board errs as a matter of law when it fails to ensure compliance with previous remand directives).

Accordingly, the case is REMANDED for the following action:

The increased rating claim for lower back disability should be readjudicated.  All evidence received since the January 2018 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC for this issue.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 




______________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


